Order so far as appealed from denying motion of defendant, appearing specially, for judgment dismissing the amended complaint and to vacate service, affirmed, with twenty dollars costs and disbursements, with leave to the defendant, appellant, to answer, or otherwise move with respect to the complaint within ten days after service of order, with notice of entry, upon payment of said costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.; Untermyer, J., dissents and votes to reverse and grant the motion, on the ground that the statutory requirements for substituted service were not complied with.